IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49638

 In the Matter of John Doe I, A Child
                               )
 Under Eighteen (18) Years of Age.
                               )                     Filed: July 7, 2022
                               )
 STATE OF IDAHO, DEPARTMENT OF )                     Melanie Gagnepain, Clerk
 HEALTH AND WELFRE,            )
                               )                     THIS IS AN UNPUBLISHED
      Petitioner-Respondent,   )                     OPINION AND SHALL NOT
                               )                     BE CITED AS AUTHORITY
 v.                            )
                               )
 JANE DOE (2022-11),           )
                               )
      Respondent-Appellant.    )
                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Judgment terminating parental rights, affirmed.

       Ellsworth, Kallas & Defranco, P.L.L.C.; Joseph L. Ellsworth, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica L. Partridge, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Chief Judge
       Jane Doe (2022-11) appeals from the judgment terminating her parental rights. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of the minor child in this action who was born in 2019. The child was
placed into foster care following Doe’s arrest for possession of a controlled substance. Temporary
custody of the child was awarded to the Idaho Department of Health and Welfare. The magistrate
court approved a case plan for Doe and conducted several review hearings while the child was in
the Department’s custody. Ultimately, the Department filed a petition to terminate Doe’s parental



                                                1
rights. The magistrate court terminated Doe’s parental rights after concluding that clear and
convincing evidence showed that she neglected the child and that termination is in the child’s best
interests.1 Doe appeals.
                                                II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. State v. Doe, 143
Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood
to be evidence indicating that the thing to be proved is highly probable or reasonably certain. Roe
v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the trial court’s decision must
be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.
                                                III.
                                           ANALYSIS
       Doe asserts the magistrate court erred in concluding that she neglected the child and that
termination is in the child’s best interests.2 The Department responds that Doe has failed to show



1
        The magistrate court also terminated the parental rights of the child’s father. The decision
to terminate his parental rights is not at issue in this appeal.
2
        Doe also asserts that the Department and magistrate court “did not allow her sufficient time
to engage in recovery to bond with her child and successfully reintegrate into the community”
prior to the Department filing a petition to terminate her parental rights. Doe, however, provides
no supporting authority and, thus, forfeits this argument. See Idaho Dep’t of Health & Welfare v.
Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018). Even if preserved, her argument
would fail as a matter of law. See Idaho Dep’t of Health & Welfare v. Doe, 164 Idaho 883, 889,
436 P.3d 1232, 1238 (2019) (noting that “inquiry into the Department’s efforts at reunification is
irrelevant to the termination of parental rights”).

                                                 2
error in either conclusion. We affirm and hold that the magistrate court’s termination decision is
supported by substantial and competent evidence.
A.     Statutory Ground for Termination
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. I.C. § 16-2001(2). Idaho Code Section 16-2005 permits
a party to petition the court for termination of the parent-child relationship when it is in the child’s
best interests and any one of the following five factors exist: (a) abandonment; (b) neglect or
abuse; (c) lack of a biological relationship between the child and a presumptive parent; (d) the
parent is unable to discharge parental responsibilities for a prolonged period that will be injurious
to the health, morals, or well-being of the child; or (e) the parent is incarcerated and will remain
incarcerated for a substantial period of time. Each statutory ground is an independent basis for
termination. Doe, 144 Idaho at 842, 172 P.3d at 1117. Neglect may be established under any of
the several statutory definitions of neglect. See I.C. § 16-2002(3) (incorporating the definitions of
the term “neglected” in I.C. § 16-1602(31)). The magistrate court concluded, by clear and
convincing evidence, that the Department established two different statutory grounds for neglect:
(1) neglect by conduct or omission of the parent, I.C. § 16-1602(31)(a), and (2) neglect by failure
of the parent to complete a case plan, I.C. § 16-2002(3)(b).
       We first address neglect by conduct or omission. Idaho Code Section 16-1602(31)(a)
provides that a child is neglected when the child is without proper parental care and control, or
subsistence, medical or other care or control necessary for his or her well-being because of the
conduct or omission of his or her parent, guardian, or other custodian or their neglect or refusal to
provide them. The magistrate court found that: (1) Doe “has mental health diagnoses of
schizophrenia, Bipolar Disorder, anxiety, depression, night terrors and Post Traumatic Stress
Disorder” that were a “contributing factor” to her “on-going addiction to methamphetamine”;
(2) Doe’s “drug use resulted in her incarceration for the first twelve (12) months” after the child
came into the Department’s custody; (3) Doe relapsed the day she was released from incarceration


                                                   3
and “continued to use [methamphetamine] until her re-incarceration on a [p]arole violation”;
(4) Doe’s “addiction contributed to her decision to continue living [at a certain residence]--against
advice of her social worker and [p]arole [o]fficer--where she allowed a succession of active drug
users to visit or reside”; (5) the house in which Doe resided “was not safe for” the child; and
(6) Doe “has not been able to stabilize her mental health and substance abuse concerns during the
past eighteen months and there is no indication that her circumstances will change in the future.”
On appeal, Doe has not challenged these findings and, thus, we will not presume they are
erroneous. See Idaho Dep’t of Health & Welfare v. Doe, 164 Idaho 883, 892, 436 P.3d 1232, 1241
(2019). These findings provide substantial and competent evidence for the magistrate court’s
conclusion that Doe neglected the child under I.C. § 16-1602(31)(a).
        Doe argues that the magistrate court erred because she “was employed, owned her own
home, was engaged in services, and was visiting her child on a regular basis.” Doe also asserts
that “she was never given a fair opportunity to fully engage in services.”3 This Court’s review,
however, is limited to whether substantial and competent evidence supports the magistrate court’s
decision. See, e.g., Doe, 148 Idaho at 245-46, 220 P.3d at 1064-65 (noting review is whether
substantial and competent evidence supports decision). This Court will not reweigh the evidence.
Idaho Dep’t of Health & Welfare v. Doe (2017-5), 162 Idaho 400, 407, 397 P.3d 1159, 1166 (Ct.
App. 2017). As such, Doe has failed to show that the magistrate court erred in finding neglect
under I.C. § 16-1602(31)(a). Because each statutory ground of neglect is an independent basis for




3
        We note that, while Doe cites to the record in her statement of the case, there are no
citations to the record in the argument section of her brief. This does not comply with I.A.R. 35(a).
Citations to the record are not required in the statement of the case, I.A.R. 35(a)(3), but are required
in the argument section of the brief, I.A.R. 35(a)(6). Although many of the facts posited in Doe’s
argument section are similar to facts in her statement of the case, this is not true of all the facts
asserted in the argument section of her brief. Thus, even if we considered the citations in Doe’s
statement of the case, some of her factual assertions in her argument section lack supporting
citations to the record. This Court will not search the record on appeal for error. Idaho Dep’t of
Health & Welfare v. Doe, 150 Idaho 103, 113, 244 P.3d 247, 257 (Ct. App. 2010). Nevertheless, due
to the constitutional and fundamental nature of Doe’s parental rights, as well as the interests of the
child, we will address the substantive issues regarding termination of Doe’s parental rights to the extent
she references specific facts in her argument section.



                                                    4
termination, we need not address Doe’s arguments regarding neglect by failure of a parent to
complete a case plan. See Roe v. Doe, 142 Idaho 174, 179, 125 P.3d 530, 535 (2005).4
B.     Best Interests
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
Tanner v. State, Dep’t of Health & Welfare, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the
child is placed in protective custody, the improvement of the child while in foster care, the parent’s
efforts to improve his or her situation, and the parent’s continuing problems with the law. Doe
(2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); Idaho Dep’t of Health & Welfare
v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A determination that it is in the best
interests of the child to terminate parental rights must still be made upon objective grounds. Idaho
Dep’t of Health & Welfare v. Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       The magistrate court determined that termination is in the child’s best interests for several
reasons. First, the magistrate court found that Doe “loved [her child] deeply” and has “shown the
ability--during limited visits--to parent [her] child in an affectionate and appropriate manner” but
that Doe “cannot overcome [her] demons of mental health struggles and addiction.” Second, the
magistrate court found that Doe “was forced to be sober” for approximately one year and that her
“response to this enforced sobriety was to relapse the day of her release from prison.” The
magistrate court noted that, “despite spotty attendance at substance abuse treatment, [Doe]
continued to succumb to her addiction to methamphetamine” from when she was released “until


4
        We note that the Department did not plead I.C. § 16-2002(3)(b) in its petition to terminate
or allege facts necessary to claim neglect by failure of a parent to complete a case plan. A parent’s
due process right to adequate notice is violated if a petition fails to provide a factual basis for a
statutory ground for termination and a magistrate court grants termination on that statutory ground.
Doe v. Doe (2020-49), 169 Idaho 170, 178-80, 492 P.3d 1129, 1137-39 (2021). Because the
magistrate court concluded that I.C. § 16-2002(3)(b) provided a statutory ground for termination
for which Doe had no notice, she did not receive due process as to that basis for termination. This
error, however, does not affect the magistrate court’s conclusion that Doe neglected the child by
conduct or omission under I.C § 16-1602(31)(a) and, consequently, we affirm on that basis.

                                                  5
her re-arrest and incarceration” about six months later. According to the magistrate court, Doe’s
addiction prevented her “from providing a safe, stable home environment” for the child and there
was “little indication” that Doe would “achieve long-term sobriety any time soon.” Third, the
magistrate court found that Doe “provide[d] what her [p]arole [o]fficer described as a ‘flop house’
for transients and active drug users.” Fourth, the child had spent over half of his life in a foster
home, which had been “preselected by [the Department] to be his adoptive family in the event
termination of parental rights occur[ed].” Finally, the magistrate court found that it is in the child’s
“best interest to have certainty, stability and permanency” and that Doe has “not shown the ability
over the past eighteen (18) months--due to [her] ongoing struggles with mental health and
substance abuse concerns--to provide this necessary foundation.”
        On appeal, Doe does not challenge any of the above factual findings and, thus, we will not
presume error in these findings. See Doe, 164 Idaho at 892, 436 P.3d at 1241. These findings
provide substantial and competent evidence for the magistrate court’s conclusion
that termination of Doe’s parental rights is in the child’s best interests.
        Doe asserts the magistrate court did “not take into account the substantial progress she
made”--specifically, that she “completed a [r]ider, obtained housing, engaged in and attended
treatment, obtained medication management and visited with her child.” Doe also asserts that the
magistrate court “did not fully recognize or evaluate the fundamental importance of the [child’s]
need to maintain a relationship with his mother.” These arguments, however, ask this Court to
reweigh the evidence, which we will not do when there is substantial and competent evidence
supporting the magistrate court’s conclusion. See Doe (2017-5), 162 Idaho at 407, 397 P.3d at
1166. Consequently, Doe has failed to show that the magistrate court erred in holding that
termination is in the child’s best interests.
                                                  IV.
                                           CONCLUSION
        The magistrate court’s conclusions that Doe neglected the child and that termination is in
the child’s best interests are supported by substantial and competent evidence. Doe has failed to
show error in the magistrate court’s decision to terminate her parental rights. Accordingly, the
judgment terminating Doe’s parental rights is affirmed.
        Judge GRATTON and Judge HUSKEY, CONCUR.


                                                   6